Citation Nr: 0805414	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-25 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
October 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the claim of entitlement to service 
connection for PTSD.


FINDING OF FACT

When resolving all doubt in the veteran's favor, the evidence 
shows that the veteran's PTSD is related to active military 
service.


CONCLUSION OF LAW

The veteran's PTSD is related to active military service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 4.125(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002), 38 C.F.R. 
§ 3.303 (2007). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statements 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressor.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 396 
(1996). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis

As noted above, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

The veteran reported that he was trained as a cryptographer 
and had a high security clearance.  He stated that he was 
assigned to Company C 361-Signal Battalion as a 
cryptographer.  Upon arriving in Vietnam, he was on detailing 
in Saigon loading an ammunition truck.  The veteran reported 
that a small child came up to the car and the veteran shot 
and killed the child.  The veteran reported another traumatic 
incident in Quin Yon, where he found a person lying dead 
after shooting themselves in the mouth.  The veteran stated 
that he served for eleven months in Pleiku where his outfit 
was under rocket attack approximately every other day.  He 
also recalled two occasions where rockets hit very close to 
him, but he was not injured on either occasion.  Another 
incident the veteran reported occurred when a rocket hit a 
doorway and several men were knocked to the ground.  He 
states that he saw many soldiers injured or killed during the 
rocket attacks.  

In his stressor statement, the veteran stated that during 
March 15, 1970 and May 15, 1970, he was involved in hostile 
action in or around Pleiku Vietnam.  He stated that he did 
not remember the names of the soldiers who were wounded or 
killed.  After researching on the Internet, he was not able 
to find that his base station.  The veteran added that he was 
assigned to the 361st Signal Battalion unit. 

The veteran received the Army Commendation Medal for 
meritorious service in support of military operations against 
communist aggressors in Vietnam for his period of service 
from March 1970 to May 1970.

After the veteran left service, he reported drinking alcohol 
excessively and using drugs.  He was been divorced four times 
and stated that he has had trouble keeping a job since the 
late 1980's.  

Medical reports dated in 1991 show that the veteran received 
treatment at the Denver Vet Center.  

The veteran received his first VA examination in November 
1996.  The examiner stated that prior to the 1980's when the 
veteran had problems maintaining a job, his coping mechanisms 
were marginal in that he had poor interpersonal relationships 
and substance abuse.  The examiner stated that the veteran 
had symptoms of dysphoria, irritability, difficulty sleeping, 
moderate depression, and apathy towards things that used to 
interest him.  The examiner stated that he had some symptoms 
of PTSD but not enough to warrant that diagnosis.  The 
examiner viewed him as having long-standing dysthymic 
disorder. 

Medical reports dated in 2004 from the Vet Center record a 
diagnosis of delayed chronic PTSD attributable to war, 
employment, poor relations with family and no friends.  It 
was reported that the veteran's military records reflect 
assignments with US Army Security Agency in Ethiopia, and 
note the receipt of the Army Commendation Medal for his 
service in Vietnam.

The veteran received a second VA examination in August 2005.  
The doctor diagnosed the veteran with PTSD and connected it 
with the veteran's service in Vietnam.  The doctor reported 
that the veteran was anxious and depressed and that these 
symptoms interfered with his work and social interactions.  
He stated that the veteran had displayed impaired impulse 
control in the past with domestic violence.  The veteran was 
able to maintain good hygiene and dressed appropriately.  He 
had trouble sleeping and experienced repeated anxiety dreams 
such as being in a large crowd.  The veteran did not have 
flashbacks, delusions, or hallucinations.  The doctor 
concluded that the veteran had PTSD related to his service in 
Vietnam.  The GAF score was 45.

The veteran's service stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 
16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 
(1998);  Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. 
Brown, 6 Vet. App. 283 (1994).  Under DSM-IV, concerning a 
diagnosis of PTSD, a sufficient stressor is one in which a 
person has been exposed to a traumatic event in which the 
person experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others; and the person's response involved intense fear, 
helplessness, or horror.  See 38 C.F.R. § 4.125; Cohen v. 
Brown, 10 Vet. App. 128 (1997). 

The veteran's Vietnam stressors have been verified by 
independent evidence.  A recent court decision indicates that 
a rocket attack at a large base in Vietnam may be a 
sufficient PTSD stressor, and a veteran's claimed personal 
exposure to the rocket attack will be satisfactorily 
corroborated by his presence with his unit, which was known 
to be generally exposed to the rocket attack.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  Research conducted by the 
RO shows that from March to May 1970 Pleiku (PK) received 5 
attacks, including 19 rounds.  The record also shows that the 
361st Signal Battalion (Command Radio & Cable) unit arrived 
in Vietnam on 15 June 1969 and departed on 30 May 1971.  It 
also notes that the unit operated and maintained a long haul 
communications system throughout the northern two-thirds of 
Vietnam.  The battalion served at Cam Ranh Bay (CHB) under 
the Regional Communications Group, Vietnam during its service 
in Vietnam.  The attached reports show that CRB received 8 
attacks, including 55 rounds.

The veteran claims that he was in Pleiku for a period of 
eleven months and the record shows that his unit was in CRB 
for an extensive period.  The independent evidence of record 
shows that both bases incurred numerous rocket attacks during 
this period.  Although the record does not demonstrate that 
numerous casualties were involved and the veteran's other 
alleged stressors cannot be verified, the Board will afford 
the veteran the benefit of the doubt with regard to being 
exposed to rocket attacks while in service, as at the time he 
was there the reports verify the occurrence of rocket 
attacks.  Therefore, the Board finds the particular stressor 
of rocket/mortar attacks is satisfactorily corroborated.  

In light of the foregoing, the post-service medical evidence, 
from the August 2005 VA examination, contains a current 
diagnosis of PTSD.  When considering the veteran's appellate 
assertions, the citation for the Army Commendation Medal that 
was awarded to him for meritorious service in support of 
military operations in Vietnam, the report from the service 
department documenting the occurrence of rocket attacks at PK 
and CRB from March 1970 to May 1970, and the medical evidence 
of record relating the veteran's PTSD to service, the Board 
has given the veteran the benefit of the doubt and finds that 
the evidence supports the claim of entitlement to service 
connection for PTSD.  Therefore, the veteran's appeal is 
granted.

III.  Duty to Notify and Duty to Assist

A discussion addressing whether the mandates of the Veterans 
Claims Assistance Act of 2000 (VCAA) have been complied with 
is not warranted.  To the extent necessary, VA has fulfilled 
its duty to notify and to assist the veteran in the 
development of his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  In light of the determinations 
reached in this case, no prejudice will result to the veteran 
by the Board's consideration of this appeal at this time.  
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


